DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 11-18 directed to an invention non-elected without traverse.  Accordingly, claims 11-18 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reasons for allowance as presented in the Office Action of 5 April 2021 are restated here.  
The primary reason for the indication of allowable subject matter is the inclusion of the limitations towards a method for reprocessing spent nuclear fuel comprising utilizing an electro-reduction cell comprising a cathode comprising an alloy of uranium and the first metal as claimed to form a molten alloy of the first metal, uranium and higher actinides from a spent nuclear fuel comprising uranium oxide, plutonium and higher actinides and at least 1 mol of lanthanides per ton of uranium wherein the electro-reduction cell is operated at a temperature above the melting point of the formed molted alloy and wherein the formed molten alloy is extracted during the electrochemical reduction while uranium oxide is still present in the electro-reduction cell.  
It is common in the prior art to form uranium from uranium oxide by electrolytic methods; however, it is not common to form the uranium as a molten metal in the cell, but rather as a solid (see for example US 3,272,726), as uranium oxide is known to contaminate molten uranium produced (see for example, US 4,995,948 and the Non-Patent Literature “A Conceptual Cell for Electrowinning Liquid Uranium”).  While some art exists that does generate molten uranium from the uranium oxide (see, for example, US 3,081,237 and US 3,052,611) there are no teachings of performing this reduction with a cathode comprising uranium and the first metal as claimed, nor of continuous extraction of the alloy while uranium oxide is still present, nor is there any specific discussion of additional actinides or lanthanides or the formation of a uranium product comprising an alloy including the first metal from of the cathode.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794